DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed July 20, 2022 as part of AFCP2.0.  Applicant’s July 20th amendment amended claims 1, 2, 4, 6-12, 14, 17-19, 21 and canceled claims 3, 5, 13, 15.  Currently Claims 1, 2, 4, 6-12, 14 and 16-21 are pending and allowed herein.  Claims 1, 11 and 21 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The 35 U.S.C. 101 rejection of claims 1, 2, 4, 6-12, 14 and 16-21 in the previous office action is withdrawn in response to Applicant's amendment to the claims.
	The 35 U.S.C. 103(a) rejection(s) of claims 1, 2, 4, 6-12, 14 and 16-21 in the previous office action is withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant’s arguments, see Page 13, filed July 20, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments, see Page 16, filed July 20, 2022, with respect to Hance, Shiely and Smith have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejections have been withdrawn. 


ALLOWANCE
The following is an Allowance in response to Applicant’s amendment filed July 20, 2022 and an interview held with Mr. Edward Kang on July 25, 2022.  Currently Claims 1-5, 7-9, 11-15, 17-19, 21 and 22 are pending and allowed below.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Hance, Shiely and Smith fail to teach or suggest either singularly or in combination a system and method comprising receiving, by a computing system via a graphical user interface on a customer computing device over a network, a user input including selection of a product, the graphical user interface comprising a webpage associated with an online storefront; determining, by the computing system, based on inventory data for at least one possible pick-up location for the product retrieved via requests to an inventory API associated with the at least one possible pick-up location, that there is insufficient available inventory of the product at the at least one possible pick-up location; in response to determining that there is insufficient available inventory of the product at the at least one possible pick-up location: selecting, by the computing system, based on inventory tracking data for the product, a first inventory location having available inventory of the product; obtaining, by the computing system, location tracking data associated with one or more inventory transfer vehicles indicating real-time locations of the one or more inventory transfer vehicles; determining, by the computing system, based on the first inventory location, the at least one possible pick-up location, and the real-time locations of the one or more inventory transfer vehicles, an inventory transfer time for transferring inventory of the product from the first inventory location to the at least one possible pick-up location, the determining including querying a transfer service over the network for the transfer time data; and determining, by the computing system, an earliest time of availability of a first quantity of the product at the at least one possible pick-up location based on the inventory transfer time, and causing, by the computing system, the webpage associated with the online storefront to be updated in real-time user updated to display, on the customer computing device, real-time local pick-up availability data representing availability of the first quantity of the product at the at least one possible pick-up location based on the determined earliest time of availability transmitted by the computing system over the network; receiving, by the computing system via the customer computing device over the network, a request to process an order for the product for pick-up at a first one of the at least one possible pick-up location; and transmitting, by the computing system to a merchant system over the network, a request to transfer inventory of the product to the first pick-up location as recited in independent Claims 1, 11 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623